Citation Nr: 0923297	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  03-12 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for bilateral sickle cell 
retinopathy, currently evaluated as 70 percent disabling with 
an additional 10 percent rating for active pathology from 
April 21, 2005, and previously rated 50 percent disabling 
from February 15, 2001, and 30 percent disabling from July 1, 
1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to June 
1997.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which continued a 30 percent rating for 
bilateral sickle cell retinopathy with right eye macular 
anteriolar occlusion, effective July 1, 1997.  In a February 
2003 rating decision, the disability evaluation for the 
Veteran's bilateral eye disability was increased to 50 
percent and an additional 10 percent rating was also assigned 
for active pathology; both ratings were assigned an effective 
date of February 15, 2001.  In a March 2009 rating decision, 
the veteran was granted an extraschedular evaluation of 70 
percent for his bilateral eye disability, in accordance with 
38 C.F.R. § 3.321(b)(1).  The issue concerning the evaluation 
of the bilateral eye disability remains before the Board on 
appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal). 

The veteran presented testimony at a Central Office hearing 
chaired by the undersigned Veterans Law Judge in December 
2003.  A transcript of the hearing is associated with the 
Veteran's claims folder.

The Veteran's appeal was previously before the Board in June 
2004, at which time the Board remanded the case for further 
development by the originating agency.  The case has been 
returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.

REMAND

The Veteran contends that the currently assigned evaluations 
of 70, 50 and 30 percent do not accurately reflect the 
severity of his bilateral eye disability.  The Board is of 
the opinion that further development is required before the 
Board decides this appeal. In this regard, the Board notes 
that the most recent VA examination in connection with the 
Veteran's service-connected bilateral sickle cell retinopathy 
was conducted in December 2004, more than four years ago.  At 
that time, the veteran was able to count fingers at four feet 
with the right eye and unable to see 20/800 with near vision 
of the right eye.  Best-corrected distant and near visual 
acuity of the left eye was 20/20 and 20/30 respectively.  The 
examiner also opined that the visual impairment in the right 
eye was not equivalent to loss of the eye, and that the 
Veteran's vision had remained basically the same since 
discharge from military service.  A Goldmann perimeter chart 
from April 2005 revealed total loss of vision in the right 
eye and a loss of 320 degrees of the visual field of the left 
eye.

To ensure that the record reflects the current severity of 
the disability, the Board finds that a more contemporaneous 
examination, with findings responsive to the applicable 
rating criteria, is needed to properly evaluate the Veteran's 
disability. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2008); see also Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991); VAOPGCPREC 11-95 
(1995).

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2008).

The Board also notes that the claims file is negative for any 
medical records, either VA or private, dated since 2005.

The Board also notes that in its June 2004 remand, it 
directed the RO to review the Veteran's appeal again and 
specifically address the evaluation of the Veteran's 
disability since July 1, 1997 under Fenderson v.  West, 12 
Vet. App. 119, 126 (1999), including whether the 10 percent 
rating for the active process should be assigned earlier than 
February 15, 2001.  The RO was also directed to address 
whether assignment of an extraschedular rating is appropriate 
for any period since July 1, 1997.  The originating agency 
has not complied with this remand directive.

In its April 2009 supplemental statement of the case, the RO 
determined that an increased evaluation in excess of 30 
percent and/or staged ratings are not warranted at any time 
from July 1, 1997 through February 15, 2001, as the Veteran's 
symptomatology at that time more closely approximated the 
criteria for a 30 percent evaluation.  However, the RO did 
not discuss whether the Veteran's disability warranted a 
separate 10 percent rating for active pathology from July 1, 
1997 through February 15, 2001.  The RO also failed to 
address whether an extraschedular rating was appropriate from 
July 1, 1997 through February 15, 2001.  

In a case such as this, where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance. See Stegall v. West, 11 Vet. 
App 268 (1998).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following actions:

1.   Ask the Veteran to provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and private, who have 
treated him for his eye disability 
since December 2004.  After securing 
any necessary authorizations, the RO 
should request copies of all indicated 
records which have not been previously 
secured and associate them with the 
claims folder.  

2.  Schedule the Veteran for an 
examination to determine the level of 
service-connected bilateral eye 
disability.  The entire claims folder 
must be made available to and reviewed 
by the examiner, and all needed visual 
acuity and visual field impairment 
testing should be performed.  Findings 
are to be reported on impairment of 
visual acuity, field loss, pain, rest 
requirements and episodic incapacity.  
The examiner should specifically state 
if the Veteran has any peripheral 
vision in either eye and whether the 
Veteran's impairment in either eye is 
functionally equivalent to the loss of 
that eye.  The examiner should also 
render an opinion as to whether it is 
at least as likely as not that the 
Veteran's impairment has stayed 
basically the same since his discharge 
from service in June 1997.  A complete 
rationale should be given for all 
opinions and conclusions expressed. The 
examiner should also provide an opinion 
concerning the impact of the service- 
connected disability on the Veteran's 
ability to work.

3.  Readjudicate the Veteran's claim 
based on a de novo review of the record.  
The RO should specifically address the 
evaluation of the Veteran's disability 
since July 1, 1997 under Fenderson, 
including whether the 10 percent rating 
for the active process should be assigned 
earlier than February 15, 2001.  The RO 
should also address whether assignment of 
an extraschedular rating is appropriate 
from July 1, 1997 to February 15, 2001.  
If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the Veteran and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




